DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims, 1, 8, 15, it is unclear what the specific conditions of the vehicle is that would help to determine a safety threshold associated with the imminent brake event.
Also in claims 1, 8, 15, the statement “as a result of the delay value being less than the safety threshold” is unclear because there was nothing mentioned to make the determination or to come up with the result of the delay value being less than the safety threshold.
Claims 2-7, 9-14, 16-20 are also rejected for incorporating the deficiencies of their base claim.
Allowable Subject Matter

Claims 1, 8, 15, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art fails to disclose a system, method or computer program product for notifying passengers of an imminent brake event of a vehicle wherein it includes the step if determining a safety threshold associated with an imminent brake event based on at least one of conditions of the vehicle and surroundings of the vehicle; and as a result of a delay value being less than the safety threshold, postponing use of the brake system for a duration corresponding to the delay value; and broadcasting a notification to the passengers of the imminent brake event.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661